DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The finger grip element being mounted within the handle frame opening, of claims 1 and 38;
The spooning element being mounted within the head frame opening, of claim 35 and 38;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprises”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: finger grip element in claim 1 and spooning element in claim 33..

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 33-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
With regards to claims 1, 35, and 38 and page 6 lines 1-3, it is unclear how the finger grip element is mounted within handle frame opening 5 and how the spooning element is mounted within head frame opening 9.  The specification fails to provide any inside on how either elements are actually within their respective openings.  Using the Figures, each element has bands that engage the grooves in the edges of the frame.  This band and groove system appears the only way each of the elements are mounted to the frame but the bands and grooves are clearly spaced from the openings.  Each of the openings appear to at least an indentation in the frame which appears to be spaced from the respective element.  In Figure 1, each element appears to be over top of each of the openings.  Figures 5 and 6 do not show any structure from the elements entering into the openings.  The elements do not appear be within the openings let alone mounted within the openings.           
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 33-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 has the same issue with the spooning element in the opening and claim 38 has the same issues as claims 1 and 35.
With regards to claim 1, the mounting of the finger element is unclear.  As written, the finger element is mounted to the spoon in a way that does require engagement with the handle frame itself which is not supported.  The bands of the finger element engage the grooves in the frame.  This is the only way the finger element is mounted to the handle and the claim needs to acknowledge this relationship. 
With regards to claim 1, the phrase “head portion mounted on the handle” is unclear.  Earlier in the claim, the handle is disclosed as having a handle frame.  As written, the head portion is mounted on the handle in a way that does not involve the frame which is not supported.  Since the frame has been disclosed, the handle frame needs to be incorporated into the connection of the head portion with the handle.  The phrase should be replaced with “head portion mounted on the handle frame”.
With regards to claim 35, the head frame disclosure is unclear.  As written the head frame is not connected to the handle frame which is not supported.  The frames are how the handle and the head portion are connected.
With regards to claim 36, the phrase “a number of food retaining pockets” does not reference back to the previously disclosed pockets limitation.  It is unclear if 
With regards to claim 37, it is unclear what structure allows for the head portion to have the lip-engaging protrusion.  It is also unclear how the mound is part of the head portion and part of the spooning element at the same time.  13 is clearly only part of the spooning element 10.
With regards to claim 38, as written, the spoon/handle has a handle frame and a separate skeletal frame which is not supported.  The handle frame would make up a part of the skeletal frame.
With regards to claim 38, as written, the finger grip element is mounted in the claim 1 opening and is separately mounted in the first opening which is not supported.  It is unclear how the finger element is mounted in one hole let alone two separate holes.
With regards to claim 39, as written, the poon has a handle frame (claim 1) and separately a skeletal frame with an elliptical handle frame which is not supported.  Also, as written, the elliptical handle frame is unrelated to the handle and the elliptical head frame is unrelated to the head portion which is not supported.
With regards to claim 40, it is unclear which of the handle frames is being referenced. 
Claim 42 recites the limitation "the head frame" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 42 and 51, the phrase "rubber-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "rubber-like"), thereby rendering the scope of the claim(s) 
With regards to claim 45, it is unclear if Applicant is intending to claim holes in addition to the holes of claim 43 or not.  It is also unclear what sizes are considered different.
With regards to claim 46, it is unclear can and cannot represent an association between the holes and the groove.  An association does not require engagement between items which is not supported.  The holes are in the grooves as supported by the specification.
With regards to claim 47, how can the finger element extend outwardly from the handle frame and be within the opening of the frame at the same time?       
Claim 50 recites the limitation "the opening in the head frame".  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 does not disclose the head frame or its opening.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 47, and 51 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (2007/0039192).
With regards to claim 1, Benson et al. disclose the same invention including a spoon (2) having a handle (8) having a finger grip element (26), the handle including a handle frame (Fig. 7) defining an opening within which is mounted the finger grip element (24, paragraph [0026]), and a head portion mounted on the handle (Fig. 1).
With regards to claims 47 and 51, the finger grip element extends outwardly of the handle frame (Figs. 6 and 7), the finger element is a resiliently deformable material having a rubber-like material (paragraph [0026] lines 8-11), the handle frame has a stiff but flexible material (paragraph [0024] lines 1-7), and the head frame a stiff but flexible plastics material (paragraph [0024] lines 1-7)
Claim 1 is rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Meyers et al. (6,105,259).
With regards to claim 1, Meyers et al. disclose the same invention including a spoon (3) having a handle (10) having a finger grip element (12, 19), the handle including a handle frame (Fig. 1) defining an opening within which is mounted the finger grip element (14), and a head portion mounted on the handle (Fig. 1).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34, 36, 37, and 42 are rejected (claim 37 as best understood) under 35 U.S.C. 103 as being unpatentable over Benson et al. (2007/0039192) in view of Behbehani (8,857,065).  With regards to claims 33, 34, 36, 37, and 42, Benson et al. fail to disclose the head portion has a spooning element having a plurality of pockets, the pockets are provided on opposite sides of the spooning element, peripheral edges of the pockets are curved, a number of pockets of different size, a lip engaging protrusion at an inner end of the head portion, the protrusion is a mound at an inner end of the spooning element, the spooning element projects outwardly of the head frame, and the spooning element has a similar rubber-like material .
Behbehani teaches it is known in the art of head portions of a spoon to incorporate the head portion having a spooning element having a plurality of pockets (32), the pockets are provided on opposite sides of the spooning element (Fig. 1), peripheral edges of the pockets are curved (Fig. 1), a number of pockets of different 
Claims 43-46 are rejected (claim 46 as best understood) under 35 U.S.C. 103 as being unpatentable over Benson et al. (2007/0039192) in view of Landsberger et al. (7,805,843).  With regards to claims 43-46, Benson et al. fail to disclose the finger element has a plurality of spaced-apart finger grip holes, the holes are curved, the holes are different sizes, and each hole has an associated finger receiving groove aligned therewith.
Landsberger et al. teach it is known in the art of eating utensil finger grip elements to incorporate a plurality of spaced-apart finger grip holes (116 in 20), the holes are curved (116), and each hole has an associated finger receiving groove aligned therewith (grooves 116 in 18 align with and are associated with the grooves 116 in 20).  Landsberger et al. also explains in column 4 lines 43-49, that the it is known to incorporate many different shapes to enhance the user’s grasp.  In light of column 4 lines 43-49 of Landsberger et al. it would have been well within one’s technical skill to 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (2007/0039192) in view of FR3034298.  With regards to claim 48, Benson et al. fail to disclose a number of scalloped finger receiving grooves in the finger grip element.
FR3034298 teaches it is known in the art of eating utensil finger grip elements to incorporate a number of scalloped finger receiving grooves in the finger grip element (Fig. 6, 6a-c, 7a-c).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Benson et al. with the grooves, as taught by FR3034298, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. (6,105,259).  With regards to claim 50, Meyers et al. disclose the head frame opening is oval (30).

It would have been an obvious matter of design choice to make the different portions of the opening of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  It would have been well within one’s technical skill to have utilized any reasonable shape.  Therefore, it would have been an obvious matter of design choice to modify the device of Meyers et al. to obtain the invention as specified in claim 50.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.   
Allowable Subject Matter
Claims 41 and 49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Claims
It is to be noted that claims 35 and 38-40 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 April 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724